NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 29 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GRANT S. KIM,                                   No. 21-55603

                Plaintiff-Appellant,            D.C. No. 5:21-cv-00644-JGB-SP

 v.
                                                MEMORANDUM*
SUPERIOR COURT OF CALIFORNIA,
COUNTY OF RIVERSIDE, Executive
Office,

                Defendant-Appellee.

                   Appeal from the United States District Court
                       for the Central District of California
                    Jesus G. Bernal, District Judge, Presiding

                             Submitted June 15, 2022**

Before:      SILVERMAN, WATFORD, and FORREST, Circuit Judges.

      Grant S. Kim appeals pro se from the district court’s order dismissing his

action against the Superior Court of California seeking to overturn an unfavorable

judgment. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissal for failure to state a claim under Federal Rule of Civil Procedure

12(b)(6). Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1040 (9th

Cir. 2011). We affirm.

      The district court properly dismissed Kim’s action because defendant is

entitled to Eleventh Amendment immunity. See Simmons v. Sacramento County

Super. Ct., 318 F.3d 1156, 1161 (9th Cir. 2003) (state courts are “arms of the state”

entitled to Eleventh Amendment immunity); Franceschi v. Schwartz, 57 F.3d 828,

831 (9th Cir. 1995) (“The Eleventh Amendment bars suits which seek either

damages or injunctive relief against a state, an arm of the state, its

instrumentalities, or its agencies.” (citation and internal quotation marks omitted)).

      All pending motions are denied.

      AFFIRMED.




                                           2                                   21-55603